               Case 3:21-cv-00781-SK Document 12 Filed 02/05/21 Page 1 of 5



 1   Joseph R. Saveri (State Bar No. 130064)
     Steven N. Williams (State Bar No. 175489)
 2   Christopher K.L. Young (State Bar No. 318371)
     Anupama K. Reddy (State Bar No. 324873)
 3   JOSEPH SAVERI LAW FIRM, INC.
     601 California Street, Suite 1000
 4   San Francisco, California 94108
     Telephone: (415) 500-6800
 5   Facsimile: (415) 395-9940
     Email: jsaveri@saverilawfirm.com
 6           swilliams@saverilawfirm.com
             cyoung@saverilawfirm.com
 7           areddy@saverilawfirm.com

 8   Counsel for Individual and Representative Plaintiffs
     Shane Cheng and Terell Sterling
 9

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12

13                                                          Case No. 3:21-CV-00781-SK
     SHANE CHENG and TERELL STERLING,
14   individually and on behalf of others similarly         NOTICE OF PENDENCY OF OTHER ACTION
     situated,                                              OR PROCEEDING
15
                           Plaintiffs,
16            v.

17   ALLY FINANCIAL INC.;
     ALPACA SECURITIES LLC;
18   CASH APP INVESTING LLC;
     SQUARE INC.;
19   DOUGH LLC;
     MORGAN STANLEY SMITH BARNEY LLC;
20   E*TRADE SECURITIES LLC;
     E*TRADE FINANCIAL CORPORATION;
21   E*TRADE FINANCIAL HOLDINGS, LLC;
     ETORO USA SECURITIES, INC.;
22   FREETRADE, LTD.;
     INTERACTIVE BROKERS LLC;
23   M1 FINANCE, LLC;
     OPEN TO THE PUBLIC INVESTING, INC.;
24   ROBINHOOD FINANCIAL, LLC;
     ROBINHOOD MARKETS, INC.;
25   ROBINHOOD SECURITIES, LLC; IG
     GROUP HOLDINGS PLC;
26   TASTYWORKS, INC.;
     TD AMERITRADE, INC.;
27   THE CHARLES SCHWAB CORPORATION;
     CHARLES SCHWAB & CO. INC.;
28   FF TRADE REPUBLIC GROWTH, LLC;
     TRADING 212 LTD.;

       Case No. 3:21-cv-00781-SK
                                   NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING
              Case 3:21-cv-00781-SK Document 12 Filed 02/05/21 Page 2 of 5



 1   TRADING 212 UK LTD.;
     WEBULL FINANCIAL LLC;
 2   FUMI HOLDINGS, INC.;
     STASH FINANCIAL, INC.;
 3   BARCLAYS BANK PLC;
     CITADEL ENTERPRISE AMERICAS, LLC;
 4   CITADEL SECURITIES LLC;
     MELVIN CAPITAL MANAGEMENT LP;
 5   SEQUOIA CAPITAL OPERATIONS LLC;
     APEX CLEARING CORPORATION;
 6   THE DEPOSITORY TRUST & CLEARING
     CORPORATION,
 7
                          Defendants.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      Case No. 3:21-cv-00781-SK                         i
                                  NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING
                Case 3:21-cv-00781-SK Document 12 Filed 02/05/21 Page 3 of 5



 1           Plaintiffs Shane Cheng and Terell Sterling, on behalf of themselves and all others similarly

 2   situated, (“Plaintiffs”) submit this Notice of Pendency of Other Action or Proceeding pursuant to Civil

 3   Local Rule 3-13.

 4           Plaintiffs are aware that there are new cases that involve all or a material part of the same subject

 5   matter and substantially all of the same parties as the above-captioned case currently pending before this

 6   Court. See N.D. Cal. Civil Local Rule 3-13. These cases (collectively, “Short Squeeze Actions”) are as

 7   follows:

 8       1. Cobos v. Robinhood Financial LLC et al., Case No. 2:21-cv-00843 (C.D. Cal.);
         2. Gossett et al. v. Robinhood Financial, LLC et al., Case No.2:21-cv-00837 (C.D. Cal.);
 9       3. Kayali et al. v. Robinhood Financial, LLC et al., Case No. 2:21-cv-00835 (C.D. Cal.);
         4. Daniels v. Robinhood Financial LLC et al., Case No. 1:21-cv-00290 (D. Co.);
10
         5. Fresa v. Robinhood Financial LLC et al., Case No. 3:21-cv-00134 (D. Conn.);
11       6. Ziegler v. Robinhood Financial LLC et al., Case No. 3:21-cv-00123 (D. Conn.);
         7. Minnick et al v. Robinhood Financial LLC et al., Case No. 2:21-cv-00489 (E.D. Pa.);
12       8. Lavin v. Robinhood Financial LLC, Case No. 1:21-cv-00115 (E.D. Va.);
         9. Diamond v. Robinhood Financial, LLC, Case No. 6:21-cv-00207 (M.D. Fla.);
13       10. Perri et al v. Robinhood Markets, Inc. et al, Case No. 8:21-cv-00234 (M.D. Fla.);
14       11. Schaff v. Robinhood Markets, Inc. et al., Case No. 8:21-cv-00216 (M.D. Fla.);
         12. Schaff v. TD Ameritrade, Inc., Case No. 8:21-cv-00222 (M.D. Fla.);
15       13. Muncy v. Robinhood Securities LLC et al., Case No. 2:21-cv-01729 (D.N.J.);
         14. Noorzaie v. Robinhood Markets, Inc. et al., Case No. 3:21-cv-01361 (D.N.J.);
16       15. Zybura v. Robinhood Financial LLC et al., Case No. 1:21-cv-1348 (D.N.J.);
         16. Baird v. Robinhood Financial, LLC et al., Case No. 4:21-cv-00061 (N.D. Fla.);
17
         17. Cherry v. Robinhood Financial LLC et al., Case No 1:21-cv-00574 (N.D. Ill.);
18       18. Gatz v. Robinhood Financial, LLC, Case No. 1:21-cv-00490 (N.D. Ill.);
         19. Hiscock v. TD Ameritrade, Inc., Case No. 1:21-cv-00624 (N.D. Ill.);
19       20. Kayali et al v. Robinhood Financial, LLC et al., Case No. 1:21-cv-00510 (N.D. Ill.);
         21. Lagmanson et al. v. Robinhood Markets, Inc. et al., Case No. 1:21-cv-00541 (N.D. Ill.);
20       22. Nordeen et al v. Robinhood Financial LLC et al., Case No. 3:21-cv-00167 (S.D. Cal.);
21       23. Courtney v. Robinhood Financial LLC et al., Case No. 0:21-cv-60220 (S.D. Fla.);
         24. Fray v. Robinhood Financial LLC et al., Case No. 0:21-cv-60226 (S.D. Fla.);
22       25. Juncadella v. Robinhood Financial LLC, Case No., 1:21-cv-20414 (S.D. Fla.);
         26. Scalia v. Robinhood Financial, LLC et al., Case No. 9:21-cv-80238 (S.D. Fla.);
23       27. Nelson v. Robinhood Financial LLC, Case No. 1:21-cv-0077 (S.D.N.Y.);
         28. Williams v. Webull Financial LLC, Case No. 1:21-cv-00799 (S.D.N.Y.);
24
         29. Ng et al v. Robinhood Financial, LLC et al., No. 4:21-cv-00311 (S.D. Tex.);
25       30. Ross et. al. v. Robinhood Financial, LLC, Case No. 4:21-cv-00292 (S.D. Tex.);
         31. Omahne v. Robinhood Financial, LLC, Case No. 3:21-cv-00013 (W.D. Pa.).
26

27           The Short Squeeze Actions allege facts and claims involving the same unlawful conduct as

28   asserted in the above-captioned case pending before this Court. Plaintiffs in each action seek class


     Case No. 3:21-cv-00781-SK                          1
                                 NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING
               Case 3:21-cv-00781-SK Document 12 Filed 02/05/21 Page 4 of 5



 1   treatment of their claims—including antitrust claims—that are or nearly are the same, alleging that on

 2   or around January 28, 2021, Defendants engaged in a conspiracy and took action that restrained trade by

 3   prohibiting retail investors from purchasing the following relevant securities: GameStop Corp. (GME),

 4   AMC Entertainment Holdings Inc. (AMC), American Airlines Group Inc. (AAL), Bed Bath & Beyond

 5   Inc. (BBBY), BlackBerry Ltd. (BB), Express, Inc. (EXPR), Koss Corporation (KOSS), Naked Brand

 6   Group Ltd. (NAKD), Nokia Corp. (NOK), Sundial Growers Inc. (SNDL), Tootsie Roll Industries, Inc.

 7   (TR), and Trivago N.V. (TRVG) (together, the “Relevant Securities”), rendering the market for

 8   securities anticompetitive and resulting in artificially set prices and limited ability to trade the Relevant

 9   Securities. Furthermore, the Short Squeeze Actions each involve claims against all or nearly all of the

10   Defendants and challenge essentially the same unlawful conduct related to the restriction of trading in

11   the Relevant Securities occurring on or around January 28, 2021. Each assert the similar causes of

12   action—including claims for damages under Section 1 of the Sherman Act, 15 U.S.C. § 1—and seek

13   similar relief in the form of damages and an injunctive relief.

14           Plaintiffs believe coordination of these cases will promote the conservation of resources and the

15   interests of efficiency.

16           Given the number of cases filed arising out of substantially the same subject matter and

17   involving substantially all or nearly all of the same parties, Plaintiffs filed a motion before the Judicial

18   Panel on Multidistrict Litigation to transfer these cases to the Northern District of California and

19   consolidate them pursuant to 28 U.S.C. § 1407 on February 4, 2021. The motion has not yet been

20   docketed or assigned to the Panel’s hearing calendar.

21

22

23

24

25

26

27

28


     Case No. 3:21-cv-00781-SK                          2
                                 NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING
               Case 3:21-cv-00781-SK Document 12 Filed 02/05/21 Page 5 of 5



 1   Dated: February 5, 2021                         By:          /s/ Joseph R. Saveri
                                                                   Joseph R. Saveri
 2

 3                                                   Joseph R. Saveri (State Bar No. 130064)
                                                     Steven N. Williams (State Bar No. 175489)
 4                                                   Christopher K.L. Young (State Bar No. 318371)
                                                     Anupama K. Reddy (State Bar No. 324873)
 5                                                   JOSEPH SAVERI LAW FIRM, INC.
                                                     601 California Street, Suite 1000
 6                                                   San Francisco, California 94108
                                                     Telephone: (415) 500-6800
 7                                                   Facsimile: (415) 395-9940
                                                     Email: jsaveri@saverilawfirm.com
 8                                                           swilliams@saverilawfirm.com
                                                             cyoung@saverilawfirm.com
 9                                                           areddy@saverilawfirm.com

10                                                   Counsel for Individual and Representative Plaintiffs
                                                     Shane Cheng and Terell Sterling
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case No. 3:21-cv-00781-SK                          3
                                 NOTICE OF PENDENCY OF OTHER ACTION OR PROCEEDING
